DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 13, 15-18, and 21-25 are currently pending. Claim 18 is allowed. Claims 1-9, 11, 13, 15-17, and 21-25 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
Response to Arguments
Applicant's arguments, see Section 1 of the remarks, filed April 11, 2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-3, 6, 8, 11, 15-17, and 21-24 over Cortequisse (US 2016/0258297 A1) in view of Cairo et al. (US 2008/0253887 A1) have been fully considered but they are not persuasive. 
Regarding Claims 1 and 23, as best understood, arguments with respect to both claims rely upon the interpretation of the term “spanwise intersection”. Applicant appears to interpret the “spanwise intersection” to require a stepped transition due to the presence of two different thicknesses (first-third or first-second) measured at the intersection. However, the Office respectfully disagrees that is the only interpretation. The claim does not particularly specify the spanwise intersection to be a stepped transition. Rather, the broadest reasonable interpretation of a “spanwise intersection” between two portions would include a region having at least some spanwise extent. If a spanwise intersection between two portions is a region which is present in an area where the thickness changes, such an intersection would have different lateral thicknesses when measured at the respective portions.  
The interpretation of the portions and thicknesses as amended is briefly described, but will be detailed for the particular claims in the rejection below. Claim 1 now calls for a third portion which has not been previously presented. Claim 23 refers to annotated Figure 5’ from Pg. 6 of the previous action filed January 11, 2022. Similarly noted above, the annotated “Spanwise Intersection” was not intended to denote a point, but a region having at least some spanwise extent.  
It is noted the intersection is specified to have a stepped transition in Claim 18. 
Applicant’s arguments, see Section 5 of the remarks, filed with respect to the rejection of Claim 18 over Cortequisse in view of Weisse (US 2018/0030995 A1) and Cairo have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claim 18 has been withdrawn. 
Regarding Claim 18, Applicant’s arguments, specifically that the prior art of Cortequisse in view of Weisse and Cairo, did not expressly teach such a vane having the claimed structure including the now added limitation of the “base section configured with a stepped transition at a spanwise intersection between the first portion and the first section” as claimed is found to be persuasive. Therefore, the previous rejection has been withdrawn. 
Remaining arguments (Sections 2-4, 6) depend upon arguments addressed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, 15-17, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 2016/0258297 A1), hereinafter Cortequisse, in view of Cairo et al. (US 2008/0253887 A1), hereinafter Cairo and Weisse (US 2018/0030995 A1), hereinafter Weisse.
Regarding Claim 1, Figures 3 and 5 of Cortequisse teach a vane for a gas turbine engine, comprising: an airfoil (26) extending along a camber line (66) between a leading edge (38) and a trailing edge (40), the airfoil (26) extending along a span line (up and down in Figure 3) between an inner end (end proximate 48) and an outer end (end proximate 30), the airfoil (26) extending laterally between a first side (52) and a second side (54), and the airfoil (26) including a base section (70), a first side section (section of 36 from 70 to 52), a second side section (section of 36 from 70 to 54) and a sheath (46); the base section (70) extending along the span line between the inner end and the outer end, the base section (70) laterally between the first side section and the second side section, and the base section (70) comprising a metal material; the first side section connected to the base section (70) and partially forming the first side (52) of the airfoil (26), the first side section comprising a first non-metal material;  the second side section connected to the base section (70) and partially forming the second side (54) of the airfoil (26), the second side section comprising a second non-metal material; the sheath (46) at least partially forming an edge (38) of the airfoil (26), wherein the edge is the leading edge (38) of the airfoil (26); the base section (70) having a first portion (portion proximate end 30 or 48) and a second portion (portion inward of end 30 or outward of end 48) aligned along the camber line (66); the first portion between the second portion and one of the inner end (end proximate 48) and the outer end (end proximate 30) along the span line; the first portion having a first lateral thickness, the second portion having a second lateral thickness; and at least one of the first side section or the second side section overlapping the first portion and the second portion at a spanwise intersection (between portions) between the first portion and the second portion; and connected to the first portion and the second portion. Paragraph [0047] notes the exemplary embodiment to be for a gas turbine engine. Paragraph [0059] gives examples of the reinforcement (42), which comprises the base section (70) and sheath (46) according to paragraphs [0054-0055], being metallic and examples of the body (36), which forms the first and second side sections, being a non-metal material. 
Cortequisse does not expressly teach the second portion having a second lateral thickness that is less than the first lateral thickness as claimed. However, having different thicknesses would have been obvious in view of Cairo. 
Figure 5 of Cairo teaches a blade for a gas turbine engine with a base section (54) comprising a metal material, a first side section (one of 58) comprising a first non-metal material, and a second side section (other one of 58) comprising a second non-metal material [0015]. The base section (54) has a first portion (proximate 86, 90) having a first lateral thickness; a second portion (radially inward of 86 or radially outward of 90) having a second lateral thickness that is less than the first lateral thickness. See also annotated Figure 5’ below. The difference in thickness is a result of a tapering portion formed at (86, 90). The taper reduces the amount of reactive force generated by the side sections (58) that is transferred to the base (54), thereby reducing the likelihood that the bond between the base (54) and the side sections (58) fails. Although Cairo is with respect to a blade, similar considerations would be made to the structure of Cortequisse, since the teachings of Cortequisse are related to an airfoil of a gas turbine engine having a metallic base with composite sections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse such that the first portion has a first lateral thickness and the second portion has a second lateral thickness less than the first lateral thickness as suggested by Cairo, to provide the benefit of reducing the likelihood of bond failure between the base and side sections. 

    PNG
    media_image1.png
    779
    731
    media_image1.png
    Greyscale

Cortequisse does not expressly teach a third portion aligned along the camber line; the third portion between the first portion and the one of the inner end and the outer end along the span line; and the third portion partially defining the first side of the airfoil, the third portion having a third lateral thickness that is greater than the first lateral thickness, and the first lateral thickness and the third lateral thickness measured at a spanwise intersection between the first portion and the third portion. However, such a third portion would have been obvious in view of Weiss. 
Figure 2 of Weisse teaches an airfoil (100) with a first side section (120) comprising a composite material [0029]. A third portion (between 120 and radially inner or outer end) aligned along the camber line; the third portion between a first portion (where 120 is present) and the one of the inner end (104) and the outer end (103) along the span line (down to up the span of 100); and the third portion partially defining the first side (side being faced in the view of the figure) of the airfoil (100), the third portion having a third lateral thickness (thickness at portion between 120 and radially inner/outer ends) that is greater than the first lateral thickness (thickness at portion covered by 120), and the first lateral thickness and the third lateral thickness measured at a spanwise intersection (proximate the radially inner or outer end of 120) between the first portion and the third portion. See also the cross-section in Figure 5a showing the thickness of the portions covered by a similar side section (122) being less. Only part of the span of the blade contains a composite material. The remaining metallic portions give mechanical strength to the blade while the composite portions provide stiffness while reducing overall weight. Therefore, the stiffness of the blade, which is affected by the ratio of metallic to composite portions, may be adjusted [0035]. Portions, such as the inner and outer ends (104, 103), may remain metallic and adjusted according to desired operating conditions of the turbine [0037]. Such portions result in the claimed third portion. Although Weisse is with respect to a fan blade, similar considerations would be made to the structure of Cortequisse, since the teachings of Cortequisse are related to an airfoil of a gas turbine engine having a metallic base with composite sections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse-Cairo such that there is a third portion aligned along the camber line; the third portion between a first portion and the one of the inner end and the outer end along the span line; and the third portion partially defining the first side of the airfoil, the third portion having a third lateral thickness that is greater than the first lateral thickness, and the first lateral thickness and the third lateral thickness measured at a spanwise intersection between the first portion and the third portion as suggested by Weisse, since one of ordinary skill would adjust the portions which are composite and portions which are metallic according to desired stiffness of the airfoil and operating conditions of the turbine. As an example of what a cross-section of how the third portion of the combination would potentially look like with the tapering portions of Cairo, please refer to annotated Figure 5’ of Cairo above with the labeled third portion and spanwise intersection*. 
Regarding Claim 2, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Figures 3 and 5 of Cortequisse teach wherein the sheath (46) completely forms the edge (38) of the airfoil (26). 
Regarding Claim 3, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Figures 3 and 5 of Cortequisse teach wherein the edge (38) of the airfoil (26) is the leading edge (38) of the airfoil (26). 
Regarding Claim 6, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Figure 5 of Cortequisse teaches wherein the sheath (46) is bonded to the base section (70), the first side section (section of 36 from 70 to 52) and the second side section (section of 36 from 70 to 54) [0067]. Paragraph [0054] notes “cohesion” of (36) to adjacent parts, therefore a type of bond is present.
Regarding Claim 7, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
The modification by Weisse in Claim 1 results wherein the airfoil has a span length extending along the span line between the inner end and the outer end of the airfoil; and an end-to-end length of the first side section along the span line is less than the span length. This is exemplified by the first side section (120) extending less than the span length of the airfoil (100) between the inner and outer ends (104, 103) in Figure 2 of Weisse. 
Regarding Claim 8, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Figures 3 and 5 of Cortequisse teach wherein the airfoil (26) has an inner end portion (portion proximate 48) at the inner end, an outer end portion (portion proximate 30) at the outer end and an intermediate portion (any portion between 48 and 30) extending along the span line between the inner end portion and the outer end portion; at least the base section (70), the first side section (section of 36 from 70 to 52), the second side section (section of 36 from 70 to 54), and the sheath (46) collectively form the intermediate portion; and at least the base section (70) and the sheath (46) collectively form at least one of the inner end portion or the outer end portion. Paragraph [0064] notes the cross-section shown in Figure 5 may be observed on a majority or substantially all of the airfoil (26). The term “at least” is treated as being open ended, meaning that the structure may comprise more than what is explicitly listed in the claim. 
Regarding Claim 9, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 8. 
The modification in Claim 1 by Weisse results wherein neither the first side section nor the second side section forms at least one of the inner end portion or the outer end portion. This is exemplified by the side section (120) not forming either end portion (103, 104) in Figure 2 of Weisse. 
Regarding Claim 11, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Figure 5 of Cortequisse teaches wherein the base section (70) extends along the camber line (66) through a channel (in which 70 resides) which is laterally between the first side section (portion of 36 from 70 to 52) and the second side section (portion of 36 from 70 to 54). 
Regarding Claim 15, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Cortequisse teaches wherein the base section (70) is configured as an aperture free body at least between the first side section (section of 36 between 70 and 52) and the second side section (section of 36 between 70 and 54). There are two possible interpretations regarding this claim. First, according to the scope of Claim 1, the base section is “between the inner end and the outer end”. Rather than all of (70), a portion of (70) is interpretable as a base section. Any section of (70) between the ends and exhibits the cross-section shown in Figure 5 satisfies the claim. Second, paragraph [0054] recites the “sheet 70 may comprise apertures”. Therefore, the apertures exhibited in Figure 3 are optional due to the term “may” and embodiments without apertures would be contemplated by the disclosure of Cortequisse disclosure. 
Regarding Claim 16, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Cortequisse teaches wherein at least one of the first non-metal material or the second non-metal material comprises a fiber-reinforced composite material (material of 36) [0059].
Regarding Claim 17, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Cortequisse teaches wherein the vane is configured as a structural guide vane of the gas turbine engine, as exemplified by vanes forming (26) in Figure 2 satisfying the broadest reasonable interpretation of “structural guide vane”.
Regarding Claim 21, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Cortequisse and Cairo teach wherein both the first side section and the second side section overlap the first portion and the second portion at the spanwise intersection between the first portion and the second portion; and are connected to the first portion and the second portion. See for example, Figure 5’ of Cairo above with first and second side sections (58) overlapping the first portion and the second portion at the spanwise intersection.
 Regarding Claim 22, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
The modification by Cairo in Claim 1 results wherein the base section laterally tapers as the first portion extends along the span line to the spanwise intersection between the first portion and the second portion, as exemplified by tapers (86, 90) in Figure 5 of Cairo. See also annotated Figure 5’ of Cairo above. 
Regarding Claim 24, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Cortequisse and Cairo teach wherein the first portion and the second portion are laterally spaced from the first side and the second side at the spanwise intersection between the first portion and the second portion. See for example Figure 5’ of Cairo above, where the portions are spaced from the sides (exterior of 58) due to them being covered by the composite side sections (58). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse, Cairo, and Weisse as applied to Claim 1 above, and further in view of Backhouse (US 2017/0282466 A1), hereinafter Backhouse. 
Regarding Claim 4, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Cortequisse does not expressly teach wherein the edge of the airfoil is the trailing edge as claimed. However, forming a sheath at the trailing edge would have been obvious in view of Backhouse. 
Figure 4 of Backhouse teaches an airfoil (1) having a sheath formed at the trailing edge (15) of the airfoil (1) as well as the leading edge (14). Backhouse notes that the edges of blades formed by composite materials may be covered by a protective sheath to allow the blade to withstand impact from foreign objects. This also applies to vane elements as well [0004]. According to paragraph [0059] of Cortequisse, the body (36) may be made of composite material, therefore the vane taught by Cortequisse would benefit from the teachings of Backhouse. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse-Cairo-Weisse by placing a sheath at the trailing edge of the airfoil as suggested by Backhouse, to provide the benefit of allowing the airfoil to better withstand impact since both the leading and trailing edges are recognized to be suitable for sheaths. 
Regarding Claim 5, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Figure 5 of Cortequisse teaches wherein the edge of the airfoil (26) is the leading edge (38) of the airfoil (26). 
Cortequisse does not expressly teach a second sheath as claimed. However, providing a second sheath at least partially forming the trailing edge of the airfoil would have been obvious in view of Backhouse for the same reasons set forth in the rejection of Claim 4 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse-Cairo-Weisse by further including a second sheath at least partially forming the trailing edge of the airfoil as suggested by Backhouse, to provide the benefit of allowing the airfoil to better withstand impact since both the leading and trailing edges are recognized to be suitable for sheaths. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse, Cairo, and Weisse as applied to Claim 1 above, and further in view of Manteiga et al. (US 6,371,725 B1), hereinafter Manteiga.
Regarding Claims 13, Cortequisse, Cairo, and Weisse teach the vane as set forth in Claim 1. 
Figure 2 of Cortequisse teaches a platform (radially inner end of 26). Figure 3 teaches the base section (70) extending along the span line (between radially inwards to outwards). 
Cortequisse does not expressly teach the base section being formed integrally with the platform. However, an integral formation would have been obvious in view of Manteiga. 
Figure 2 of Manteiga teaches a vane assembly wherein an airfoil (28) is formed integrally with a platform (30, 32). The integral formation of the platforms eliminates the presence of gaps compared to assemblies with discrete platforms, thereby improving aerodynamic efficiency (Col. 3, Lines 27-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane assembly taught by Cortequisse-Cairo-Weisse such that the base section is formed integrally with the platform as suggested by Manteiga, to provide the benefit of improving aerodynamic efficiency through gap elimination. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse in view of Cairo.
Regarding Claim 23, Figures 3 and 5 of Cortequisse teach a vane for a gas turbine engine, comprising: an airfoil (26) extending along a camber line (66) between a leading edge (38) and a trailing edge (40), the airfoil (26) extending along a span line (up and down in Figure 3) between an inner end (end proximate 48) and an outer end (end proximate 30), the airfoil (26) extending laterally between a first side (52) and a second side (54), and the airfoil (26) including a base section (70), a first side section (section of 36 from 70 to 52), a second side section (section of 36 from 70 to 54) and a sheath (46); the base section (70) extending along the span line between the inner end and the outer end, the base section (70) laterally between the first side section and the second side section, and the base section (70) comprising a metal material; the first side section connected to the base section (70) and partially forming the first side (52) of the airfoil (26), the first side section comprising a first non-metal material;  the second side section connected to the base section (70) and partially forming the second side (54) of the airfoil (26), the second side section comprising a second non-metal material; the sheath (46) at least partially forming an edge (38) of the airfoil (26), wherein the edge is the leading edge (38) of the airfoil (26); the base section (70) having a first portion (portion proximate end 30 or 48) and a second portion (portion inward of end 30 or outward of end 48) aligned along the camber line (66); the first portion between the second portion and one of the inner end (end proximate 48) and the outer end (end proximate 30) along the span line; the first portion having a first lateral thickness, the second portion having a second lateral thickness; and at least one of the first side section or the second side section overlapping the first portion and the second portion at a spanwise intersection (between portions) between the first portion and the second portion; and connected to the first portion and the second portion, the first lateral thickness and the second lateral thickness measured at the spanwise intersection between the first portion and the second portion. Paragraph [0047] notes the exemplary embodiment to be for a gas turbine engine. Paragraph [0059] gives examples of the reinforcement (42), which comprises the base section (70) and sheath (46) according to paragraphs [0054-0055], being metallic and examples of the body (36), which forms the first and second side sections, being a non-metal material. Since a spanwise intersection exists as noted above, the first and second lateral thicknesses are capable of being measured at the intersection. 
Cortequisse does not expressly teach the second portion having a second lateral thickness that is less than the first lateral thickness as claimed. However, having different thicknesses would have been obvious in view of Cairo. 
Figure 5 of Cairo teaches a blade for a gas turbine engine with a base section (54) comprising a metal material, a first side section (one of 58) comprising a first non-metal material, and a second side section (other one of 58) comprising a second non-metal material [0015]. The base section (54) has a first portion (proximate 86, 90) having a first lateral thickness; a second portion (radially inward of 86 or radially outward of 90) having a second lateral thickness that is less than the first lateral thickness. See also annotated Figure 5’ above. The difference in thickness is a result of a tapering portion formed at (86, 90). The taper reduces the amount of reactive force generated by the side sections (58) that is transferred to the base (54), thereby reducing the likelihood that the bond between the base (54) and the side sections (58) fails. Although Cairo is with respect to a blade, similar considerations would be made to the structure of Cortequisse, since the teachings of Cortequisse are related to an airfoil of a gas turbine engine having a metallic base with composite sections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse such that the first portion has a first lateral thickness and the second portion has a second lateral thickness less than the first lateral thickness as suggested by Cairo, to provide the benefit of reducing the likelihood of bond failure between the base and side sections. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse, Cairo, and Weisse as applied to Claim 1 above, and further in view of Lanfant et al. (US 2020/0003061 A1), hereinafter Lanfant.
Regarding Claim 25, Figure 1 of Cortequisse teaches a gas turbine engine, comprising: a fan section (16), a compressor section (4, 6), a combustor section (8), and a turbine section (10); an inner structure housing the compressor section (4, 6), the combustor section (8) and the turbine section (10); an outer structure housing the fan section (16); and a structural exit guide vane extending between and structurally tied to the inner structure and the outer structure, the structural exit guide vane configured to transfer loads between the inner structure and the outer structure (due to connection), the structural guide vane comprising an vane (see annotated Figure 1’ below).

    PNG
    media_image2.png
    654
    896
    media_image2.png
    Greyscale

 Figures 3 and 5 show a compressor vane (26), used to address Claim 1. Paragraph [0047] notes the exemplary embodiment to be for a gas turbine engine. 
Cortequisse does not expressly teach the structural exit guide vane to have the structure of the compressor vane noted above. However, having a structural exit guide vane of similar structure would have been obvious in view of Lanfant. 
Figure 4A of Lanfant teaches a gas turbine engine having a vane structure wherein the vane comprises a portion (120) comprising composite material and a portion (130) comprising a metallic material [0041, 0046]. Lanfant acknowledges that the structural teaching is applicable to both a structural exit guide vane (outlet guide vane) and a stator vane of a compressor, due to a recognition that the teaching of blade structure is applicable to any fixed blade in the turbine [0024]. In view of Cortequisse, although Cortequisse is discussed in relation to a compressor airfoil, one of ordinary skill would recognize that the teachings of the structure would apply to any fixed blade to achieve similar benefits, such as the structural guide vane as done in Lanfant. Particularly, the structure of Cortequisse allows for better rigidity and lightness, as well as dampening of vibrations (Cortequisse, [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Cortequisse-Cairo-Weisse such that the structural exit guide vane comprises the vane of Claim 1 as exemplified by Lanfant, since teachings related to structures of guide vanes and compressor vanes are recognized to apply to both due to both types of vanes being fixed vanes, resulting in the same advantages for both types of vanes.
Allowable Subject Matter
Claim 18 is allowed.
Regarding Claim 18, the closest prior arts, Cortequisse, Weisse, and Cairo, do not expressly teach the combination of the vane having the airfoil with the base section, first side section, second side section and sheath, the base section laterally between the first side section and the second side section, the base comprising a metal material, the first side section and second side section connected to the base and comprising a non-metal material, the sheath partially forming an exterior surface of the airfoil and attached to the base section, the base section including a first section and a second section extending spanwise to the first section, the first section partially forming the first side and the second side, and the first section abutted spanwise against an end of the first side section and an end of the second side section, the second section spanwise and longitudinally covered by the first side section and the second side section, the second section including a first portion and a second portion, the first portion extending spanwise from the first section to the second section, and the first portion having a first portion lateral thickness that is greater than a second portion lateral thickness of the second portion and that is less than a first section lateral thickness of the first section, and the base section configured with a stepped transition at a spanwise intersection between the first portion and the first section as claimed. At best, Figure 5 of Cortequisse exemplifies a tapering geometry proximate the region of (90). This does not lead to a stepped transition where the spanwise intersection (the region of 54 at the radially inner/outer end of 92) between the first portion and the first section is present. There appears to be no motivation in the prior art of record for one of ordinary skill to place a stepped transition at the claimed spanwise intersection. Therefore, Claim 18 is considered allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745